Name: 85/198/EEC: Council Decision of 12 March 1985 adopting a research and development programme in the field of non-nuclear energy (1985 to 1988)
 Type: Decision
 Subject Matter: energy policy;  research and intellectual property
 Date Published: 1985-03-25

 Avis juridique important|31985D019885/198/EEC: Council Decision of 12 March 1985 adopting a research and development programme in the field of non-nuclear energy (1985 to 1988) Official Journal L 083 , 25/03/1985 P. 0016 - 0019 Spanish special edition: Chapter 16 Volume 1 P. 0245 Portuguese special edition Chapter 16 Volume 1 P. 0245 +++++( 1 ) OJ NO C 218 , 13 . 8 . 1983 , P . 4 AND OJ NO C 154 , 14 . 6 . 1984 , P . 5 . ( 2 ) OJ NO C 322 , 28 . 11 . 1983 , P . 279 AND OJ NO C 72 , 18 . 3 . 1985 , P . 30 . ( 3 ) OJ NO C 341 , 19 . 12 . 1983 , P . 27 AND OJ NO C 25 , 28 . 1 . 1985 , P . 23 . ( 4 ) OJ NO C 149 , 18 . 6 . 1980 , P . 1 . ( 5 ) OJ NO C 208 , 4 . 8 . 1983 , P . 1 . ( 6 ) OJ NO L 231 , 2 . 9 . 1975 , P . 1 . ( 7 ) OJ NO L 231 , 13 . 9 . 1979 , P . 30 . ( 8 ) OJ NO L 195 , 19 . 7 . 1983 , P . 1 . ( 9 ) OJ NO L 195 , 19 . 7 . 1983 , P . 6 . ( 10 ) OJ NO L 177 , 4 . 7 . 1984 , P . 25 . COUNCIL DECISION OF 12 MARCH 1985 ADOPTING A RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF NON-NUCLEAR ENERGY ( 1985 TO 1988 ) ( 85/198/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSALS FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS ON 9 JUNE 1980 THE COUNCIL ADOPTED A RESOLUTION CONCERNING COMMUNITY ENERGY POLICY OBJECTIVES FOR 1990 AND CONVERGENCE OF THE POLICIES OF THE MEMBER STATES ( 4 ) ; WHEREAS THE IMPLEMENTATION OF AN ENERGY STRATEGY FOR THE COMMUNITY CALLS FOR PRIORITY TO BE GIVEN TO STRENGTHENING RESEARCH , DEVELOPMENT AND DEMONSTRATION POLICIES AT COMMUNITY LEVEL ; WHEREAS ON 25 JULY 1983 THE COUNCIL ADOPTED A RESOLUTION ( 5 ) ON FRAMEWORK PROGRAMMES FOR COMMUNITY RESEARCH DEVELOPMENT AND DEMONSTRATION ACTIVITIES AND A FIRST FRAMEWORK PROGRAMME 1984 TO 1987 ; WHEREAS THE ENERGY RESEARCH AND DEVELOPMENT PROGRAMMES ADOPTED BY DECISIONS 75/510/EEC ( 6 ) AND 79/785/EEC ( 7 ) HAVE PRODUCED ENCOURAGING RESULTS AND OPENED UP PROMISING PROSPECTS IN RELATION TO THE OBJECTIVES SOUGHT ; WHEREAS THE RESEARCH AND DEVELOPMENT ACTIVITIES REFERRED TO IN THIS DECISION THEREFORE SEEM NECESSARY AND ARE AN APPROPRIATE MEANS OF FOLLOWING UP THE PROJECTS ALREADY IN PROGRESS , AND OF STARTING NEW ONES , WITH A VIEW TO ATTAINING THE OBJECTIVES AIMED AT ; WHEREAS IT IS APPROPRIATE THAT THE ACTIVITIES COVERED BY THIS PROGRAMME BE SUPPLEMENTED BY RESEARCH AND DEVELOPMENT ACTIVITIES IN THE HYDROCARBONS FIELD ; WHEREAS REGULATIONS ( EEC ) NO 1971/83 ( 8 ) AND ( EEC ) NO 1972/83 ( 9 ) PROVIDE FOR THE GRANTING OF FINANCIAL SUPPORT FOR PILOT INDUSTRIAL PROJECTS AND DEMONSTRATION PROJECTS RELATING TO THE LIQUEFACTION AND GASIFICATION OF SOLID FUELS AND FOR DEMONSTRATION PROJECTS RELATING TO THE EXPLOITATION OF ALTERNATIVE ENERGY SOURCES AND TO ENERGY SAVING AND THE SUBSTITUTION OF HYDROCARBONS ; WHEREAS SUCH SUPPORT IS TO BE GRANTED SOLELY TO PROJECTS PROVEN INDUSTRIALLY AND COMMERCIALLY VIABLE BY PREVIOUS STUDIES AND RESEARCH ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THE ADOPTION OF THIS DECISION ; HAVING REGARD TO THE OPINIONS OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND DEVELOPMENT PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF NON-NUCLEAR ENERGY AS DEFINED IN THE ANNEX IS HEREBY ADOPTED FOR A FOUR-YEAR PERIOD STARTING ON 1 JANUARY 1985 . ARTICLE 2 THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THE PROGRAMME AMOUNT TO 175 MILLION ECU , INCLUDING EXPENDITURE ON A STAFF OF 40 . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME AND SHALL BE ASSISTED BY A MANAGEMENT AND COORDINATION ADVISORY COMMITTEE ( CGC ) ( NON-NUCLEAR ENERGY ) SET UP BY DECISION 84/338/EURATOM , ECSC , EEC ( 10 ) . ARTICLE 4 IN THE LIGHT OF THE EXPERIENCE GAINED IN THE COURSE OF IMPLEMENTING THE PROGRAMME AND AFTER RECEIVING THE OPINION OF THE MANAGEMENT AND COORDINATION ADVISORY COMMITTEE ( CGC ) THE COMMISSION SHALL BE AUTHORIZED TO TRANSFER FUNDS FROM ONE SUBPROGRAMME TO ANOTHER , PROVIDED THAT THE FINAL APPROPRIATION FOR ANY SUBPROGRAMME DOES NOT DIFFER BY MORE THAN 15 % FROM THE ORIGINAL APPROPRIATION AS SET OUT INDICATIVELY IN THE ANNEX HERETO . ARTICLE 5 DURING THE SECOND YEAR , THE PROGRAMME SHALL BE REVIEWED . THE RESULT OF THAT REVIEW SHALL BE COMMUNICATED TO THE COUNCIL AND THE EUROPEAN PARLIAMENT . THAT REVIEW MAY LEAD TO THE COMMISSION SUBMITTING A PROPOSAL FOR A REVISION OF THE PROGRAMME IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES . DONE AT BRUSSELS , 12 MARCH 1985 . FOR THE COUNCIL THE PRESIDENT F . M . PANDOLFI ANNEX RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF NON-NUCLEAR ENERGY THE OBJECTIVES OF THIS PROGRAMME ARE SET OUT IN THE FOLLOWING SUBPROGRAMMES , WHICH WILL BE CARRIED OUT UNDER COST-SHARING CONTRACTS : DEVELOPMENT OF RENEWABLE SOURCES OF ENERGY 1 . SOLAR ENERGY BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 35,5 MILLION ECU . A . SOLAR ENERGY APPLICATIONS IN BUILDINGS B . THERMOMECHANICAL SOLAR-POWER PLANTS C . PHOTOVOLTAIC POWER GENERATION D . SOLAR RADIATION DATA E . SOLAR ENERGY APPLICATION IN AGRICULTURE AND RELATED INDUSTRY 2 . ENERGY FROM BIOMASS BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 20 MILLION ECU . A . DEVELOPMENT AND RECOVERY OF BIOMASS FOR ENERGY PURPOSES B . BIOMASS CONVERSION TECHNOLOGIES C . UTILIZATION OF BIOMASS AS A SOURCE OF ENERGY D . PHOTOCHEMICAL AND PHOTOBIOLOGICAL PROCESSES 3 . WIND ENERGY BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 18 MILLION ECU . A . ASSESSMENT OF RESOURCES IN EUROPE B . WIND-GENERATOR EXPERIMENTS C . DEVELOPMENT OF TECHNOLOGIES AND PROTOTYPES 4 . GEOTHERMAL ENERGY BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 21 MILLION ECU . A . EXPLORATION AND ASSESSMENT OF RESOURCES B . PROPERTIES OF GEOTHERMAL RESERVOIRS C . PRODUCTION AND MANAGEMENT OF RESERVOIRS D . UTILIZATION AND CONSERVATION OF RESOURCES E . HOT DRY ROCKS F . TRAINING AND EDUCATION RATIONAL USE OF ENERGY 5 . ENERGY CONSERVATION BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 26,5 MILLION ECU . A . BUILDINGS B . INDUSTRY C . TRANSPORT D . ENERGY STORAGE 6 . UTILIZATION OF SOLID FUELS BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 20 MILLION ECU . A . HEAT AND POWER PRODUCTION B . TRANSPORTATION AND HANDLING OF SOLID FUELS C . SOLID FUELS SCIENCE 7 . PRODUCTION AND UTILIZATION OF NEW ENERGY VECTORS BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 10 MILLION ECU . A . PRODUCTION OF SYNTHETIC FUELS FROM COAL B . PRODUCTION OF SYNTHETIC FUELS FROM BIOMASS C . STUDIES ON SYSTEMS AND MATERIALS SPECIFIC TO THESE TWO PRODUCTION METHODS D . GENERATION OF HYDROGEN FOR SYNTHETIC FUEL PRODUCTION E . FUEL CELLS 8 . OPTIMIZATION OF HYDROCARBON PRODUCTION AND USE BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 15 MILLION ECU . A . IMPROVEMENT IN THE KNOWLEDGE OF HYDROCARBONS DEPOSITS B . USE OF NATURAL GAS C . USE OF PETROLEUM HEAVY FRACTIONS D . FUEL/ENGINE MATCHING 9 . ENERGY SYSTEMS ANALYSIS AND MODELLING BY WAY OF INDICATION , THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THIS SUBPROGRAMME AMOUNT TO 9 MILLION ECU . A . MAINTENANCE AND UTILIZATION OF EXISTING MODELS B . DEVELOPMENT OF NEW MODELS C . APPLICATION OF THE MODELS AND CONSOLIDATION OF THE ASSOCIATED INFRASTRUCTURE